United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3039
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas
Frederick O. Bogar,                     *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: December 27, 2002

                              Filed: January 10, 2003
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Frederick O. Bogar appeals from the final judgment entered in the District
     1
Court for the Western District of Arkansas after he pleaded guilty to distribution of
cocaine base, in violation of 21 U.S.C. § 841(a)(1). The district court sentenced
appellant to 144 months imprisonment, 3 years supervised release and a $3,500 fine.
For reversal appellant argues the district court erred in applying an increase under



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
U.S.S.G. § 2D1.1(b)(1) for possession of a firearm in connection with the offense.
For the reasons discussed below, we affirm the judgment of the district court.

       We find no clear error in the district court’s application of the increase. See
United States v. Frazier, 280 F.3d 835, 853 (8th Cir.) (standard of review), cert.
denied, 122 S. Ct. 2606 (2002). The evidence introduced at sentencing showed that
there had been drug activity at Bogar’s residence, and officers searching the residence
found a .357 Magnum pistol stuffed into a couch, near Bogar and a quantity of crack
cocaine. See U.S.S.G. § 2D1.1, comment. (n.3) (firearm adjustment should be
applied if weapon was present, unless it is clearly improbable that weapon was
connected with offense); United States v. Macklin, 104 F.3d 1046, 1048 (8th Cir.)
(holding no clear error in applying increase, given proximity of firearms to drugs,
ease with which defendants could access firearms, ongoing drug trafficking at
residence, and likely need for defendants to protect drugs and cash found at
residence), cert. denied, 522 U.S. 891 (1997). Even if Bogar did not actually possess
the gun--as he contends--he was present when his son tried to hide it in the couch, and
both the gun and the drugs were found in his residence. See United States v. Payne,
81 F.3d 759, 762 (8th Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-